The Honorable Brenda Gullett State Senator 28 Longmeadow Pine Bluff, AR 71603-6300
Dear Senator Gullett:
I am writing in response to your request for my opinion on the following questions:
  1. Does the warning required by A.C.A. § 12-12-702 apply to civil and administrative matters or just criminal matters?
  2. If it does apply to civil and administrative matters, who is responsible for appointing an attorney for the indigent employee and paying the cost thereof?
3. Is the warning reconcilable with the Garrity warning?
RESPONSE
Under separate cover, the Pine Bluff City Attorney has provided me with a copy of an order granting one of the plaintiffs partial summary judgment in the case of Rauls et al. v. Tolson, Case No. 5:00CV00346, issued by the United States District Court for the Eastern District of Arkansas, Pine Bluff Division. This order directly found that the warning at issue in your request applies in civil as well as criminal matters. Although I am statutorily obliged to render my opinion to members of the legislature and various state officials regarding certain matters of state law, as a matter of policy I steadfastly refrain from questioning rulings entered by courts of competent jurisdiction. Accordingly, I must respectfully decline to answer your questions.
Assistant Attorney General Jack Druff prepared the foregoing, which I hereby approve.
Sincerely,
MARK PRYOR Attorney General
MP:JD/cyh